DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 8 February 2021 and 1 March 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 14-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hausrath et al, International Patent Publication, WO 2014/062715 A1.
Hausrath et al. disclose a glass fiber for a composite materials having the following composition in terms of weight percentages: 45-65% of SiO2, 12-27% of Al2O3, 0-0.1% of B2O3, 0-1% of Na2O, 5-15% of MgO, 2-10% of CaO,0.01-14.5% of Y2O3, 0-3% of TiO2, 0-5% of ZrO2, and 0-1% of  Fe2O3.  See Abstract and the entire specification, specifically, paragraphs [0005] and [00212]-[0034] and specifically, claims 2 and 14. Hausrath et al. disclose that the glass is used as a high modulus glass fiber. See paragraph [0001] and specifically, claims 2 and 14.  Hausrath et al. disclose that the glass fiber is used to make a “network” which can be twisted or untwisted yarns to form felt, knitted or woven fabrics such as but not limited to: plain, basket weave, satin, and crow feet weaves and non-woven fabrics. See paragraph [0016] and specifically, claims 3 and 15. Hausrath et al. disclose that the glass fibers or fabrics are used to form a composite material. See paragraph [0052] and specifically, claims 2, 3, 14, and 15.  Hausrath et al. disclose that the composite material uses an organic, inorganic, or organic-inorganic matrix material. Hausrath et al. further disclose that matrix material can be a thermoplastic or thermoset material and can include but not limited to: vinyl esters, polyesters, epoxy resins, and polyurethanes. Additionally, Hausrath et al. disclose the composite material can be a prepreg (pre-impregnated reinforcement material. See paragraphs [0052] and specifically, claims 2-7  and 14-19. The compositional ranges of Hausrath et al. are sufficiently specific to anticipate the polymeric glass composite as recited in claims 2-7 and 14-19. See MPEP 2131.03. Furthermore, Hausrath et al. disclose Examples 1 and 3, which have glass fiber compositions which anticipate the compositional ranges of claims 2 and 14 and Examples 4, 5, 7, and 11, which have glass fiber compositions which anticipate the compositional ranges of claim 2. See Tables 1 and 2.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hausrath et al, International Patent Publication, WO 2014/062715 A1.
Hausrath et al. teach a glass fiber for a composite materials having the following composition in terms of weight percentages: 45-65% of SiO2, 12-27% of Al2O3, 0-0.1% of B2O3, 0-1% of Na2O, 5-15% of MgO, 2-10% of CaO,0.01-14.5% of Y2O3, 0-3% of TiO2, 0-5% of ZrO2, and 0-1% of  Fe2O3.  See Abstract and the entire specification, specifically, paragraphs [0005] and [00212]-[0034] and specifically, claim 8. Hausrath et al. teach that the glass is used as a high modulus glass fiber. See paragraph [0001] and specifically, claim 8.  Hausrath et al. teach that the glass fiber is used to make a “network” which can be twisted or untwisted yarns to form felt, knitted or woven fabrics such as but not limited to: plain, basket weave, satin, and crow feet weaves and non-woven fabrics. See paragraph [0016] and specifically, claim 9. Hausrath et al. teach that the glass fibers or fabrics are used to form a composite material. See paragraph [0052] and specifically, claims 8 and 9.  Hausrath et al. teach that the composite material uses an organic, inorganic, or organic-inorganic matrix material. Hausrath et al. further teach that matrix material can be a thermoplastic or thermoset material and can include but not limited to: vinyl esters, polyesters, epoxy resins, and polyurethanes. Additionally, Hausrath et al. teach the composite material can be a prepreg (pre-impregnated reinforcement material. See paragraphs [0052] and specifically, claims 8-13. 
Hausrath et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the glass fiber compositional limitations of claim 8.  However, the weight percent ranges for the glass fiber taught by Hausrath et al. have overlapping compositional ranges with instant claim 8.  See paragraphs [0005] and [0021]-[0034]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges for the glass fiber taught by Hausrath et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 2, 4-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Han et al., Chinese Patent Publication CN 103086605 A.
A machine-generated translation of CN 103086605 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Han et al. disclose a glass fiber for resin based composite materials  having the following composition in terms of weight percentages: 62-66% of SiO2, 18-21% of Al2O3, 0-5-5% of CaO, 8-12% of  MgO, 0.5-2% of Li2O, 0.4-3%of  TiO2, 0.1-0.8% of Na2O+K2O, 0.5-3% of Li2O+Na2O+K2O, 0.1-0.6% Fe2O3, and 0.1-2.5% of ZrO2+Y2O3+La2O3+CeO2.  See Abstract and the entire specification, specifically, page 3 of the Description. Han et al. disclose the glass is used as a fiber. See page 2 of the Description. Han et al. disclose the resin can include but not limited to: polyester, polyvinyl acetate, epoxy, acrylate, and polyurethane materials. See page 8 of the Description. The glass fiber compositional ranges of Han et al. are sufficiently specific to anticipate the glass fiber as recited in claims 2 and 8. See MPEP 2131.03. Furthermore, Han et al. disclose Examples 8 and 9, which have glass fiber compositions which anticipate the compositional ranges of the glass fiber in claims 2 and 8. See the Table in paragraph [0084].

Claims 14 and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., Chinese Patent Publication CN 103086605 A.
A machine-generated translation of CN 103086605 A accompanies this action.  In reciting this rejection, the examiner will cite this translation
Han et al. teach a glass fiber for resin based composite materials  having the following composition in terms of weight percentages: 62-66% of SiO2, 18-21% of Al2O3, 0-5-5% of CaO, 8-12% of  MgO, 0.5-2% of Li2O, 0.4-3%of  TiO2, 0.1-0.8% of Na2O+K2O, 0.5-3% of Li2O+Na2O+K2O, 0.1-0.6% Fe2O3, and 0.1-3% of ZrO2+Y2O3+La2O3+CeO2.  See Abstract and the entire specification, specifically, pages 3 and 7 of the Description. Han et al. teach the glass is used as a fiber. See page 2 of the Description. Han et al. teach the resin can include but not limited to: polyester, polyvinyl acetate, epoxy, acrylate, and polyurethane materials. See page 8 of the Description. 
Han et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the glass fiber compositional limitations of claim 14.  However, the weight percent ranges for the glass fiber taught by Han et al. have overlapping compositional ranges with instant claim 14.  See page 3 of the Description. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional ranges for the glass fiber taught by Han et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 3, 7, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., Chinese Patent Publication CN 103086605 A in view of Hausrath et al, International Patent Publication, WO 2014/062715 A1.
A machine-generated translation of CN 103086605 A accompanies this action.  In reciting this rejection, the examiner will cite this translation
Han et al. teach a glass fiber for resin based composite materials  having the following composition in terms of weight percentages: 62-66% of SiO2, 18-21% of Al2O3, 0-5-5% of CaO, 8-12% of  MgO, 0.5-2% of Li2O, 0.4-3%of  TiO2, 0.1-0.8% of Na2O+K2O, 0.5-3% of Li2O+Na2O+K2O, 0.1-0.6% Fe2O3, and 0.1-3% of ZrO2+Y2O3+La2O3+CeO2.  See Abstract and the entire specification, specifically, pages 3 and 7 of the Description. Han et al. teach the glass is used as a fiber. See page 2 of the Description. Han et al. teach the resin can include but not limited to: polyester, polyvinyl acetate, epoxy, acrylate, and polyurethane materials. See page 8 of the Description. 
Han et al. fail to teach that the composite material comprising the glass fiber is in the form of a  fabric as recited in claims 3, 9, and 15, and that the composite material can be a prepreg as recited in claims 7, 13, and 19.
Hausrath et al. teach a similar a glass fiber for a composite materials having the following composition in terms of weight percentages: 45-65% of SiO2, 12-27% of Al2O3, 0-0.1% of B2O3, 0-1% of Na2O, 5-15% of MgO, 2-10% of CaO,0.01-14.5% of Y2O3, 0-3% of TiO2, 0-5% of ZrO2, and 0-1% of  Fe2O3.  See Abstract and the entire specification, specifically, paragraphs [0005] and [00212]-[0034]. Hausrath et al. teach that the glass is used as a high modulus glass fiber. See paragraph [0001].  Hausrath et al. teach that the glass fiber is used to make a “network” which can be twisted or untwisted yarns to form felt, knitted or woven fabrics such as but not limited to: plain, basket weave, satin, and crow feet weaves and non-woven fabrics. See paragraph [0016]. Hausrath et al. teach that the glass fibers or fabrics are used to form a composite material. See paragraph [0052].  Hausrath et al. teach that the composite material uses an organic, inorganic, or organic-inorganic matrix material. Hausrath et al. further teach that matrix material can be a thermoplastic or thermoset material and can include but not limited to: vinyl esters, polyesters, epoxy resins, and polyurethanes. Additionally, Hausrath et al. teach the composite material can be a prepreg (pre-impregnated reinforcement material. See paragraphs [0052]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a glass fiber composite of Han et al. as suggested by Hausrath et al.  because the resultant fabric and prepreg would have the light weight, high strength, and stiffness composites of Hausrath et al. while having the superior melting and high tensile modulus properties of Han et al. See Abstract and paragraphs [0002], [0004], and [0052] of Hausrath et al. and Abstract and pages 1, 2, and 4 of the Description of Han et al.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
27 September 2022